               Case 2:18-cv-01405-JCC Document 40 Filed 10/26/20 Page 1 of 2




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    RICHARD L. BAILEY and GAIL BAILEY,                    CASE NO. C18-1405-JCC
      individually and as husband and wife,
10
                                                            MINUTE ORDER
11                            Plaintiffs,
              v.
12
      RREEF AMERICA, L.L.C., a Delaware limited
13    liability company, et al.,
14                            Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ second stipulated notice of dismissal
19   (Dkt. No. 39). Federal Rule of Civil Procedure 41(a)(1)(A)(ii) provides that a “plaintiff may
20   dismiss an action without a court order by filing . . . a stipulation of dismissal signed by all
21   parties who have appeared.” Here, the parties nevertheless request that the Court enter a
22   proposed order filed with their stipulation.
23          The parties have stipulated to dismissing all claims with prejudice, and the stipulation is
24   signed by all parties who have appeared. (See Dkt. No. 39.) Thus, under Federal Rule of Civil
25   Procedure 41(a)(1)(A)(ii), this stipulation is self-executing. All claims in this action are
26   DISMISSED with prejudice and without costs to any party, with each party to bear its own

     MINUTE ORDER
     C18-1405-JCC
     PAGE - 1
              Case 2:18-cv-01405-JCC Document 40 Filed 10/26/20 Page 2 of 2




 1   attorney fees and other litigation expenses. The Clerk is directed to CLOSE this case.

 2          DATED this 26th day of October 2020.

 3                                                         William M. McCool
                                                           Clerk of Court
 4
                                                           s/Tomas Hernandez
 5
                                                           Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1405-JCC
     PAGE - 2
